Opinion by
Mb. Justice Dean,
In this case the court below refused an injunction to restrain defendant from what, under the authority of the anti-trust act *311of congress and the exposition of that act by the United States supreme court, would have been an interference with interstate commerce; at the same time it did enjoin him from violating his agreement with plaintiff so far as that agreement operated in the state of Pennsylvania. From the first mentioned part of this decree, plaintiffs have brought this appeal. We think the decree was right and have said so as fully as we care to in the opinion handed down this day on appeal by defendant from same decree.
Decree affirmed.